09/13/2021




                                                                           FILED         Case Number: OP 21-0462




                                                                           SEP 13 2021
                                                                              Greenwood
                                                                       BOWOrl
                                                                             Supreme Court
                                                                      OW< of
                                                                        State of Montana




            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                        DA 21-0462

WESLEY J. BARTEL,

           Appellant,
                                                              GRANT OF MOTION TO
     v.                                                         PROCEED WITHOUT
                                                            PAYMENT OF FILING FEE
JIM SALMONSEN,
Warden, Montana State Prison, Deer Lodge,

           Appellee.

      Motion to proceed without payment of the filing fee in this matter is
   GRANTED.

       DATED:    September 13th, 2021




                                              BOWEN GREENWOOD
                                              Clerk of the Supreme Court